Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about May 6, 2008, which, after a hearing, and to the extent appealed from, denied respondent mother’s petition for sole custody of the child, and instead awarded sole custody to respondent Phoebe L., the paternal grandmother, unanimously affirmed, without costs.
The award of custody to the paternal grandmother was in the best interests of the child and was warranted by the totality of the circumstances (see Eschbach v Eschbach, 56 NY2d 167 [1982]), including the social worker’s testimony that the grandmother has been supportive, gave structure to the child’s life, and provided a stable and loving home environment (see e.g. Matter of Brenda J. v Nicole M., 59 AD3d 299 [2009]). Notwithstanding that petitioner is a fit mother, she has not personally taken day-to-day care of the child (see Melnitzky v Melnitzky, 268 AD2d 378, 379 [2000]). Concur—Mazzarelli, J.E, Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.